6 U.S. 9 (____)
2 Cranch 9
WILLIAMS AND HODGSON
v.
LYLES.
Supreme Court of United States.

Youngs, for defendant in error.
The execution, upon which the bond was taken, was for "143 dollars and 67 cents, also twelve dollars, thirty-three *10 "cents, and 355 pounds of tobacco at the rate "of 13 shillings and 4 pence per cwt." The recital of the execution in the bond stated it to be for "143 dollars "67 cents, also twenty dollars thirty-three cents, "and 355 pounds of tobacco at the rate of 13 shillings "and four pence per hundred weight; and marshall's "fees and commissions, and all costs attending the execution "of the said writ, 8 dollars and 11 cents, making "in the whole the sum of one hundred and seventy-one "dollars ninety-nine cents." This aggregate sum was correct according to the execution, and not according to the recital, there having been a mistake in writing the word twenty for twelve. The court below, considering the recital as correct in substance, rendered judgment for the plaintiff. The defendants took a bill of exceptions, and brought their writ of error.
Judgment affirmed, with 10 percent. damages and costs.